Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered May 6, 1997, convicting defendant, after a jury trial, of criminal *179sale of a controlled substance in the third degree, and sentencing him to a term of V-h to 4 years, unanimously affirmed.
The People made a sufficient showing to warrant the exclusion of defendant’s girlfriend during the undercover officer’s testimony, as well as the use of a screening procedure to ascertain the identities and residences of unnamed additional family members (see Waller v Georgia, 467 US 39 [1984]). Defendant’s girlfriend lived at the precise location of the sale, and the undercover officer regularly made undercover purchases in that area, where he was involved in a long-term investigation in which he was still looking for a subject. Accordingly, defendant’s girlfriend, as well as other family members residing nearby, posed a particularized threat to the officer’s safety and effectiveness (see People v Blake, 284 AD2d 339 [2001], lv denied 96 NY2d 916 [2001]). The screening procedure imposed as to unnamed family members, none of whom appeared at any time during the trial, was an appropriate limited restriction that did not actually exclude anyone (see People v Millan, 301 AD2d 407 [2003]).
The court properly exercised its discretion in imposing reasonable limits on defendant’s cross-examination of police witnesses. The court properly precluded a line of inquiry that was marginally relevant at best and invited speculation. Defendant received a full opportunity to attack the officers’ credibility and was not deprived of his right to confront witnesses and present a defense (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]). Concur — Tom, J.P., Andrias, Rosenberger and Williams, JJ.